--------------------------------------------------------------------------------

 
Exhibit 10.D

 
 
REPLACEMENT GUARANTY
 
(New SLNG Service Agreement)
 


This GUARANTY (this "Guaranty") dated as of April 1, 2010, is made and entered
into by Shell Oil Company, a Delaware Corporation ("Guarantor"), in favor of
Southern LNG Company, L.L.C., a Delaware Limited Liability Company
("Counterparty").


GUARANTY.  Guarantor hereby irrevocably and unconditionally guarantees the
timely performance by Shell NA LNG LLC ("Subsidiary") of all its obligations
("Obligations") to Counterparty pursuant to the Service Agreement SLNG 25 (“New
SLNG Service Agreement”) dated as of October 5, 2007 (as amended, the
"Agreement").  A copy of the Agreement is attached hereto as Exhibit A.  To the
extent that Subsidiary shall fail to perform or pay any Obligation, Guarantor
shall, within ten (10) days after receipt of notice from Counterparty of such
failure, promptly pay, or cause Subsidiary to pay, to Counterparty the amount
due.  This Guaranty shall constitute a guarantee of payment and not of
collection.  This Guaranty shall be subject to the following:


Guarantor's liability hereunder shall be and is specifically limited to monetary
payments expressly required to be made under the Agreement (even if such
payments are deemed to be damages);


IN NO EVENT SHALL GUARANTOR BE SUBJECT HEREUNDER TO ANY CONSEQUENTIAL,
EXEMPLARY, EQUITABLE, LOSS OF PROFITS, INCIDENTAL, PUNITIVE, TORT, OR ANY OTHER
DAMAGES, COSTS, OR ATTORNEYS' FEES; AND


The aggregate amount covered by this Guaranty shall not exceed the Guaranty
Limit ("Guaranty Limit"), which Guaranty Limit shall be the product of the
reservation charge specified in the table below (“Reservation Charge”)
multiplied by the relevant Guaranty Limit Multiplier.  All amounts are in
currency of the United States of America.  The Guaranty Limit shall be reduced
as set forth in the table below on certain anniversary dates of March 1, 2010.
Each payment under this Guaranty shall be applied against the Guaranty Limit
available in the year of the payment and in each subsequent year.  The Guaranty
Limit in effect at the time that any claim is made under this Guaranty shall
apply to such claim.




Year of Commercial Operations
Guaranty Limit Multiplier
Reservation Charge
1
*
$80,686,170
2 thru 3
*
$93,576,145
4 thru 7
*
$90,054,625
8 thru 18
*
$90,054,625
19  thru 25
*
$90,054,625



* Omitted pursuant to a confidential treatment request.  Such material has been
separately filed with the SEC.


 
 

--------------------------------------------------------------------------------

 
 
TERM.  This Guaranty shall remain in full force and effect until the earlier of
the expiration or termination of the Agreement, or July 31, 2035; provided,
however, such date of July 31, 2035 shall be extended for five (5) years until
July 31, 2040, for the Guarantee Limit specified above for year 25, in the event
Subsidiary elects to extend the Primary Term for an additional five (5) years as
set forth in footnote (4) to Exhibit "A" in the Agreement (the "Guaranty
Termination Date").  No termination shall affect, release or discharge any
obligations already incurred by Guarantor under this Guaranty at the time of the
notice of the termination.  Upon the occurrence of the Guaranty Termination
Date, Counterparty shall promptly execute and deliver to Guarantor a release in
substantially the form attached hereto as Exhibit B.


WAIVERS.  Guarantor hereby waives (i) except as to applicable statutes of
limitation, lack of diligence in the exercise of or failure to exercise any
rights hereunder, (ii) any right to require that any action or proceeding be
brought against Subsidiary or any other person or to require that Counterparty
seek enforcement of any performance against Subsidiary or any other person prior
to any action against Guarantor under the terms hereof, or (iii) any requirement
that Counterparty file any claim relating to the Obligations owing to it in the
event that Subsidiary becomes subject to a bankruptcy, reorganization, or
similar proceeding and any failure by Counterparty to so file.


NATURE OF GUARANTY.  This Guaranty shall remain in full force and effect without
regard to and shall not be impaired by: (i) any change in ownership of
Subsidiary; (ii) any merger or consolidation of Subsidiary or Guarantor or any
sale or transfer of all or substantially all of the assets of Subsidiary or
Guarantor; (iii) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, liquidation of or similar occurrence with respect to Subsidiary or
any rejection or disallowance of any of the Obligations in connection with the
commencement by or against Subsidiary of any case or proceeding relating to
bankruptcy, insolvency, reorganization, winding up, liquidation, dissolution, or
composition on adjustment of debt; or (iv) any modification, supplement or
amendment to the Obligations or any waiver of any right with respect thereto.


REPRESENTATIONS.  Guarantor is a Corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  The execution,
delivery and performance of this Guaranty have been duly authorized by all
necessary action on the part of Guarantor.  This Guaranty constitutes the legal,
valid and binding obligation of Guarantor enforceable against Guarantor in
accordance with its terms (except that enforcement may be limited by bankruptcy,
insolvency, reorganization, or similar laws affecting the enforcement of
creditors' rights generally and general principles of equity, whether considered
in a proceeding in equity or at law).


NOTICE.  Any payment demand, notice, request, instruction, correspondence or
other document to be given hereunder (herein collectively called "Notice") shall
be in writing and delivered personally or mailed by certified mail, postage
prepaid and return receipt requested, or by facsimile, to Guarantor at its
address set forth below or to Counterparty at the most recently available
address of Counterparty in the books and records of Guarantor.  Notice given by
personal delivery or mail shall be effective upon actual receipt.  Notice given
by facsimile shall be effective upon actual receipt if received during the
recipient's normal business hours, or at the beginning of the recipient's next
business day after receipt if not received during the recipient's normal
business hours.  Any party may change any address to which Notice is to be given
to such party by giving Notice thereof as provided above.


 
 

--------------------------------------------------------------------------------

 
MISCELLANEOUS.  Capitalized terms used but not defined herein shall have the
meaning set forth in the Agreement.  This Guaranty embodies the entire agreement
of the Parties, and supersedes all prior agreements and understandings of the
Parties, with respect to the subject matter hereof.  Guarantor reserves to
itself all rights, setoffs, counterclaims and other defenses to which Subsidiary
or any other affiliate of Guarantor is or may be entitled in connection with the
Obligations or otherwise, except for defenses arising out of the bankruptcy,
insolvency, dissolution or liquidation of Subsidiary.  THIS GUARANTY SHALL BE IN
ALL RESPECTS GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.


Upon termination of this Guaranty, Counterparty shall execute a release of the
Guarantor from its obligations hereunder substantially in the form and substance
of Exhibit B hereto.
 

        Address for Notices:                  Shell Oil Company        Shell Oil
Company                  By: 
 /s/ Claudia Kroeger
   
910 Louisiana Street
   
 
   
Suite 2268B
  Name:  Claudia Kroeger        Houston, Texas 77002   Title: 
Treasurer 
   
Attn: Treasurer
          Facsimile:  713-241-8481                        AND                   
   
Shell NA LNG LLC
910 Fannin, 6th Floor
Houston, TX  77010
Attn:  Director, LNG Terminal Operations
Facsimile:  713-265-1742
             

 

 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
to the Replacement Guaranty


Service Agreement SLNG -25




SERVICE AGREEMENT


UNDER RATE SCHEDULE LNG-3




THIS AGREEMENT entered into this 5th day o f October 2007 by and between
Southern LNG Inc. (Southern LNG) and Shell NA LNG LLC (Customer).
WITNESSETH:


WHEREAS, Southern LNG has undertaken to provide service for the firm receipt,
storage, vaporization of LNG and delivery of vaporized LNG (Terminal Service)
under Part 284 of the Federal Energy Regulatory Commission’s
(Commission)  Regulations at its Elba Island LNG Terminal in Chatham County,
Georgia ("Elba Island Terminal”);


WHEREAS, Customer has requested Terminal Service pursuant to rate Schedule LNG-3
("the Firm Rate Schedule") and has submitted to southern LNG a request for such
service in compliance with section 7 of the Firs Rate Schedule;


WHEREAS, Southern LNG agrees to render Terminal Service to Customer  pursuant to
the provisions of the Firm Rate Schedule, this Agreement, and the Commission’s
Regulations; and


WHEREAS, Customer may acquire, from time to time, released firm capacity under
Section 16 of the General Terms and Conditions (GT&C) of Company’s FERC Gas
Tariff (tariff).
ARTICLE I
 
QUANTITY OF SERVICE


Subject to the terms and provisions of the agreement; and the Firm Rate
Schedule, and the GT&C of Southern LNG's Tariff, as amended from time to time,
Southern LNG agrees to receive LNG from Customer pursuant to Article II, store
LNG, and deliver vaporized LNG to Customer or for Customer’s account, as
follows:


1.1.1.1  
Southern LNG shall store LNG for Customer’s account up to the Maximum Storage
Quantity (MSQ) set forth on Exhibit A hereto and any effective addendum.



1.2
Southern LNG shall deliver a volume of vaporized LNG net of fuel, as provided in
GT&C § 24.1, to Customer at the Delivery Point. Southern LNG's obligation to
withdraw LNG from Storage for delivery the Delivery Point on any day is limited
to the available Maximum Daily Vaporization Quantity (MDVQ) specified on Exhibit
A or any effective Addendum hereto and Shipper's LNG Balance, as defined in the
Firm Rate Schedule.



1.3
If Customer is the successful bidder on released firm capacity under Section 16
of Southern LNG’s GT&C, Southern LNG will promptly finalize by means of SoNet
the appropriate Addendum to this Agreement in the format attached hereto.  Upon
the finalization of an Addendum, subject to the terms, conditions and limitation
hereof and the Firm Rate Schedule, Southern LNG agrees to provide the released
Firm Service to Customer under the Firm Rate Schedule, the GT&C thereto, and
this Agreement.


 
 

--------------------------------------------------------------------------------

 
ARTICLE II
 
CONDITIONS OF SERVICE
 
2.1
It is recognized that the Terminal Service hereunder is provided on a firm basis
pursuant to, in accordance with and subject to the provisions of the Firm Rate
Schedule, and the GT&C thereto, which are contained in Southern LNG’s FERC Gas
Tariff, as in effect from time to time, and which are hereby incorporated by
reference.  In the event of any conflict between this Agreement and the Firm
Rate Schedule, the terms of the Agreement shall govern as to the point of
conflict.  Any limitation of Terminal Service hereunder shall be in accordance
with the priorities set out in Southern LNG’s Tariff.



2.2
This Agreement shall be subject to all provisions of the GT&C specifically made
applicable to the Firm Rate Schedule, as such conditions may be revised from
time to time.  Unless Customer requests otherwise, Southern LNG shall provide to
customer the filings Southern LNG makes at the Commission of such provisions of
the GT&C or other matters relating to the Firm Rate Schedule.



2.3
Southern LNG shall have the right to discontinue service under this Agreement in
accordance with Section 13.3 of the GT&C contained in Southern LNG’s Tariff.



2.4
The Parties hereto agree that neither party shall be liable to the other party
for any special, indirect, or consequential damages (including, without
limitation, loss of profits, business interruptions, or demurrage) arising out
of or in any manner related to this Agreement or the Terminal Service provided
hereunder.



2.5
This Agreement is subject to the provision of Part 284 of the Commission’s
Regulations.  Upon termination of this Agreement, Southern LNG and Customer
shall be relieved of further obligation to the other party except to complete
the Terminal Service underway on the day of termination, to comply with the
provisions of Section 10 of Rate Schedule LNG-1 with respect to any of
Customer’s LNG upon termination of this Agreement, to render reports, to make
payment for service rendered and to release and indemnify the other party as
provided in the tariff.



2.6
If requested by Customer, deliveries shall occur at a pressure not less than the
Terminal Outlet Pressure shown on Exhibit “A” hereto at the Elba Island Terminal
outlet.

 
ARTICLE III
 
NOTICES
 
3.1
Notices hereunder shall be given pursuant to the provisions of Section 14 of the
GT&C to the respective party at the applicable address, telephone number,
facsimile machine number or e-mail addresses stated below or such other
addresses, telephone numbers, facsimile machine numbers or e-mails address as
the parties shall respectively hereafter designate in writing from time to time:
 
Company:  Notices and General Correspondence
Southern LNG Inc.
Post Office Box 2563
Birmingham, Alabama 35202-2563
Attention: Customer Services Department
Telephone No.: (205) 325-3854
Facsimile Machine No.: (205) 236-2038

 
 
Vessel Scheduling and Arrival Notices
E-mail Address:   ElbaOperations@ElPaso.com





 
Dispatching Notices – Nominations/Confirmations



 
 
Name/Dept:   Customer Service Department

 
 
Telephone No.:  (205) 325-7638

 
 
Facsimile Machine No.:   (205) 325-2038



 
Dispatching Notices – OFOs/Capacity Allocation



 
 
Name/Dept:   Customer Service Department

 
 
Telephone No.:  (205) 325-3854

 
 
Facsimile Machine No.:   (205) 325-2038

 
 

--------------------------------------------------------------------------------

 
Emergencies and 24-Hour Dispatching Contact
 
 
 
Name:    Control Room
Telephone No.: (912) 944-3800

 
Facsimile Machine No.:
Facsimile Machine No.: (912) 944-3860



(1) 
Alternative Contacts:
________________________________
________________________________
 

 
(2) 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Customer: 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(1)
 
 
 
(2)
 
 
  
Alternative Contacts:
________________________________
________________________________
 
E-Mail Addresses:                                           (1)
ElbaOperations@ElPaso.com
                   (2) ________________________
 
Text Pager ID: ______________________________________
 
Payments
Southern LNG Inc.
Post Office Box 102502
68 Annex
Atlanta, Georgia  30368
 
Notices and General Correspondence
Director – Elba Island
41st Floor, 910 Louisiana
Houston, Texas 77002
Telephone No.: (713) 241-4358
Facsimile Machine No.:  (713) 265-5553
 
Dispatching Notices – Nomination/Confirmations
 
Name/Dept:     Director – Elba Island
Telephone No.: 713-241-4358
Facsimile Machine No.:     713-265-5553
Email:  Orlando.Alvarado@shell.com
 
Dispatching Notices – OFOs/Capacity Allocations
 
Name/Dept:      Director – Elba Island
Telephone No.:  713-241-4358
Facsimile Machine No.:   713-265-5553
 
Alternative Contacts:
Christi Yurttas
Telephone No.: 713-241-3418
 
Alternative Contacts:
Bob Harp
Telephone No.: 713-241-3419
 
E-Mail Addresses:  (1) Christi.Yurttas@shell.com
           (2) bob.Harp@shell.com
Text Pager ID: ___________________________________
 
Invoices
Director – Elba Island
Shell NA LNG LLC
41st Floor, 910 Louisiana, Houston, Texas 77002

 

--------------------------------------------------------------------------------

 

 
ARTICLE IV
 
TERM
 
This Agreement shall be effective as of the date hereof and service under this
Agreement shall commence on the date of the vaporization facilities associated
with the Elba III Expansion Project are placed in service and shall remain in
full force and effect until the twenty-fifth (25th) anniversary of the date of
the LNG storage facilities associated with Phase A of the Elba III Expansion
Project were placed in-service (“Primary Term”), and every two (2) years
thereafter (Evergreen Extension”), subject to termination by either party upon
written notice to the other at least two (2) years’ prior to the end of the
Primary Term or Evergreen Extension thereto; provided, however, Customer may
elect to extend the Primary Term for an additional five (5) years (“primary Term
Extension”) if it gives written notice to Southern LNG prior to Southern LNG
posting the capacity for bid under Section 15 of the General Terms and
Conditions to Southern LNG’s Tariff, but in no event later than the end of the
Primary Term in the event Southern LNG does not make such posting.
 


ARTICLE V
 
REMUNERATION


1.           Customer shall pay Southern LNG for service rendered hereunder in
accordance with the Agreement, including any discounted or negotiated rate
exhibit applicable hereto, the Firm Rate Scheduled and the applicable provisions
of the GT&C of Sothern LNG’s Tariff as filed with the Commission, and as the
same may be amended or superseded from time to time.  Such Rate Schedule and
GT&C are by this reference made a part hereof.
 
2.           Unless agreed otherwise in writing, Southern LNG shall have the
unilateral right to propose, file, and make effective with the Commission, or
other regulatory authority having jurisdiction, changes and revision to the
rates and rate design propose pursuant to Section 4 of the Natural Gas Act, or
to propose, file, and make effective superseding rates or rate schedules, for
the purposes of changing the rates, charges, rate design, terms, and conditions
fo service and other provisions thereof effective as to Customer; provided,
however, that the (i) firm character of service, (ii) term of agreement (as set
forth in Article III abover), (iii) quantities, and (iv) point of receipt and
delivery shall not be subject to unilateral change under this paragraph.  Unless
agreed otherwise in writing, Customer shall have the right to file with the
Commission or other regulatory authority in opposition to any such filings or
proposals by Southern LNG.  This agreement does not, however, alter,
pre-existing rights under Section 5 of the Natural Gas Act.
 
ARTICLE VI
 
MISCELLANEOUS
 


1. The subject headings of the Articles of this agreement are inserted for the
purpose of convenient reference and are not intended to be a part of this
agreement nor to be considered in the interpretation of the same.


2. (If applicable)  This agreement supersedes and cancels as of the effective
date hereof the following Services Agreements between the parties hereto:


___N/A______________


3. No waiver by either part of any one or more defaults by the other n the
performance of any provisions of this agreement shall operate or be construed as
a waiver of any future default or defaults, whether of a like or different
character.

 
4. This agreement shall be interpreted, performed, and enforced in accordance
with the laws of the State of Georgia, without regard to rules for conflicts of
law that would result in the application of other law.
 
5. This agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.


6. This agreement (and Southern LNG’s Tariff incorporated herein) constitutes a
completely integrated agreement that supersedes all prior or contemporaneous
agreements and negotiations.  No amendment will modify the terms of this
agreement unless executed by both Customer and Southern LNG.


 
 

--------------------------------------------------------------------------------

 
7. This Agreement is subject to all present and future valid laws and orders,
rules, and regulations of any regulatory body of the federal and state
government having or asserting jurisdiction herein.  After the execution of this
Agreement for firm storage capacity from Southern LNG, each party shall make and
diligently prosecute, all necessary filings with federal or other governmental
bodies, or both, as may be required for the initiation and continuation of the
storage service which is the subject of his Agreement. Each party shall have the
right to seek such governmental authorizations, as it deems necessary, including
the right to prosecute its request or applications for such authorization the
manner it deems appropriate. Upon either part’s requests, the other party shall
timely provide or cause to be provided to the requesting party such information
and material not within the requesting party’s control and /or possession that
may be required for such filings.  Each party shall promptly inform the other
party of any changes in the representations made by such party herein and/or in
the information provided pursuant to this paragraph.  Each party shall promptly
provide the other party with a copy of all filings, notices, approvals, and
authorizations in the course of the prosecution of its filings.


8. The exhibits and any addendum attached to this agreement constitute a part of
this Agreement and are incorporated herein.


IN WITNESS WHEREOF, the parties hereto have caused this agreement to be signed
and sealed by their respective officers or representatives thereunder duly
authorized on any day and year above written.


SOUTHERN LNG INC.




By: /s/ Norman G.
Holmes                                                                           
Its:  Senior Vice President and Chief Commercial Officer




SHELL NA LNG LLC




By: /s/ Michael
Cathey                                                                
Its: Vice President Strategy & Development

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 


 
            Rate          MSQ             MDVQ            Primary             PT
End           PT Term       Evergreen       Evergreen Term
 
Storage Point    Schedule   (Mcf) (1)        (Mcf) (2)        Term
("PT”)            Date              Notice            Period          Notice       Outlet
 
                                           Pressure
 
              LNG-3                                             Start Date
 
Southern LNG’s
marine      4,220,000      405,000         3/1/2010(3)       9/1/2035(4)   730
days       2 yr         730 days       1200
 
Terminal facilities
located                                                                                                                                              psig
 
On Elba Island in Chatham
 
County, Georgia
 


 
(1)  
The volume available for receipt by Southern LNG shall be subject to adjustment
each day based on Customer’s LNG Balance, as set forth in Rate Schedule LNG-3

 
 
(2)  
The volume available for delivery by Southern LNG may be subject to adjustment
each day, as set forth in Rate Schedule LNG-3

 
 
(3)  
The actual Start date of the Primary Term of this agreement shall be the date
the vaporization facilities associated with Phase A of the Elba III project in
docket No. CP06-470 are placed in service.

 
 
(4)  
The actual End Date of the Primary Term of this agreement shall be the twenty
fifth (25th) anniversary of the date the storage facilities associated with
Phase A of the Elba III Project were placed in-service.  Customer may elect to
extend the Primary Term for an additional five (5) years (“Primary Term
Extension”) if it gives written notice to Southern LNG prior to Southern LNG
posting the capacity for bid under Section 15 of the General Terms and
Conditions of Southern LNG’s Tariff, but in no event later than the end of the
Primary Term in the event Southern LNG does not make such posting.

 


 
Effective Date:                           October 5, 2007
 

         
/s/ Michael Cathey
   
/s/ Norman G. Holmes
 
SHELL NA LNG LLC  
   
SOUTHERN LNG INC.
 
Vice President Strategy & Development
   
Senior Vice President and Chief Commercial Officer
 

 



 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
CUSTOMER’S VESSEL INFORMATION
 
 




Customer:__________________________________________________




 

LNG Tanker(s)    Register   LNG Cargo LNG Tanker Name(s)  Register   Number Flag
Capacity (Mcf) Owner/Operator/Manager            

 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
Negotiated Rate Agreement
 


 
This Exhibit F is entered into pursuant to the authorization in Section 25.4 of
the General Terms and Conditions of SOUTHERN LNG's FERC Gas Tariff. The
negotiated rate set forth under this Exhibit F shall remain in full force and
effect for the Primary Term, and, as applicable, the Primary Term Extension of
the Service Agreement hereto as described above in Exhibit A.
 
Customer and Southern LNG hereby agree that the right of first refusal set forth
in Section 15 of the General Terms and Conditions of the Tariff does apply to
the service subject to this Exhibit F.
 
Customer agrees to pay a negotiated rate as follows for firm terminal service
provided under the terms of this Service Agreement and Rate Schedule LNG-3 of
Southern LNG's Tariff:
 
1.a. During the period from the date that the storage facilities associated with
Phase A of the Elba III Project are ready for service to the date that the
storage facilities associated with Phase B of the Elba III Project are ready for
service, but in no event later than December 32, 2013, Customer shall pay to
Southern LNG a daily rate of $256,373.00, inclusive of any and all commodity
charges and surcharges and other charges and fees, except for 1) fuel, 2) LAUF,
and 3) any commodity charges applicable to quantities delivered in excess of
Customers MDVQ.
 
1.b. For billing purposes, Customer's reservation charge in a month applicable
to the period set forth above in Section 1.a. shall be calculated by using a
rate of $0.62 multiplied by the product of Customer's MDVQ and 1.021 and the
number of days in the applicable month less the sum of the monthly charges
associated with any and all commodity charges and any and all surcharges which
shall be billed to Customer at the applicable tariff rate under Rate Schedule
LNG-3.  In the event of any conflict between this paragraph 1.b and the terms of
paragraph 1.a above, the terms of paragraph 1.a shall govern.
 
2.a. During the period from the Start Date set forth above in Exhibit A to the
date that the storage facilities associated with Phase A of the Elba III Project
are ready for service, Customer shall pay to Southern LNG a daily rate of
$171,617, inclusive of any and all commodity charges and surcharges and other
charges and fees except for 1) fuel, 2) LAUF, and 3) any commodity charges
applicable to quantities delivered in excess of Customer’s MDVQ.
 
2b. For billing purposes, Customer's reservation charge applicable to the period
set forth above in Section 2.a. shall be calculated by using a rate of $0.4150
multiplied by the product of Customer's MDVQ and 1.021 and the number of days in
the applicable month less the sum of the monthly charges associated with any and
all commodity charges and any and all surcharges which shall be billed to
Customer at the applicable tariff rate under Rate Schedule LNG-3. In the event
of any conflict between this paragraph 2.b and the terms of paragraph 2.a above,
the terms of paragraph 2.a shall govern.
 
3.a. From the date that the storage facilities associated with Phase B of the
Elba III Project are ready for service, but in no event later than December 31,
222013, to the end of the Primary Term set forth above in Exhibit "A", Customer
shall pay to Southern LNG a daily rate of $246,725, inclusive of any and all
commodity charges and surcharges and other charges and fees except for 1) fuel,
2) LAUF, and 3) any commodity charges applicable to quantities delivered in
excess of Customer’s MDVQ.
 
 3.b. For billing purposes, Customer's reservation charge set forth above shall
be calculated by using a rate of $0.5967 multiplied by the product of Customer's
MDVQ and 1.021 and the number of days in the applicable month less the sum of
the monthly charges associated with any and all commodity charges and any and
all surcharges which shall be billed to Customer at the applicable tariff rate
under Rate Schedule LNG-3. In the event of any conflict between this paragraph
3.b and the terms of paragraph 3.a above, the terms of paragraph 3.a shall
govern.
 
4. LAUF and Fuel charges shall be assessed hereunder at the applicable tariff
rate under Rate Schedule LNG-3 and shall not be included in the daily rate set
forth above in paragraphs 1, 2 or 3.
 
5. Any charges or surcharges associated with any quantities taken above the
applicable MSQ or MDVQ shall be assessed in accordance with Southern LNG's
Tariff and not included in the daily rate set forth above in paragraphs 1, 2 or
3.
 
 
 

--------------------------------------------------------------------------------

 
Customer and Southern LNG hereby agree that, notwithstanding Customer's
selection of the Buyout Election under Section 4.5.2 of Rate Schedule LNG-3 for
the MDQ and MDVQ to which this Exhibit F applies, during the period of an SLNG
Force Majeure (as defined in Section 4.5.1(a)(ii) of Rate Schedule LNG-3), this
negotiated rate shall be credited in accordance with the terms of Section 4.5.1
of Rate Schedule LNG-3 in the event Customer has not terminated this Service
Agreement under its Buyout Election pursuant to 8.6(b)(1)(C) or 8.6(b)(2)(B) of
the General Terms and Conditions to SLNG's Tariff.
 
Customer and Southern LNG agree that neither Party shall take any steps nor
actions during the term of this Negotiated Rate Agreement to change, adjust or
terminate this Negotiated Rate.  Except as provided herein, Customer shall have
the right to intervene, protest and fully participate in proceedings involving
the recourse rates, Tariff and services of Company.
 
Customer shall not, directly or indirectly, take a position in a Company
proceeding at FERC that any revenue generated from the Negotiated Rate hereunder
in excess of the recourse rate should be either credited to Company’s recourse
rate shippers under any rate schedule.
 
In the event of a material breach by Customer of the covenants above in a FERC
proceeding dealing exclusively with Company, Customer may be responsible for
consequential or special damages up to the lost revenue caused by the material
breach.
 
In the event of a material breach by Company of the covenants above, Company
shall refund to Customer such amounts improperly credited, together with
interest thereon at the FERC Refund Rate.
 
Southern LNG agrees not to (a) modify its agreement with the other existing Firm
Shipper at the Elba Island Terminal in any manner that would negatively impact
Customer or the terms, conditions, or rates of the services to be provided to
Customer in connection with this Service Agreement or (b) offer to any third
party (including the other existing Firm Shipper) rates or terms or conditions
of service that are better than those provided or to be provided to Customer
without offering such rates or terms or conditions of service to Customer;
provided, however, the other existing Firm Shipper's negotiated rate as
reflected in Southern LNG’s application filed in Docket No. CP06-470-000, et
al., shall not be considered to negatively impact Customer as provided in (a)
above or to be better than the rates, terms or conditions of service provided to
Customer as provided in (b) above, regardless of any increases or decreases in
the other existing Firm Shipper's rates under said shipper's negotiated rate
agreement provided that the terms of such negotiated rate agreement have not
been amended or changed.
 


 
Accepted and agreed to this 5th day of October, 2007
 
 

         
/s/ Michael Cathey
   
/s/ Norman G. Holmes
 
SHELL NA LNG LLC  
   
 Southern LNG Inc.
 
Vice President Strategy & Development
   
Senior Vice President and Chief Commercial Officer
 

 

 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
to the Replacement Guaranty




Form of Release
 




[Date]




[Address]


Dear Sir/Madam:


Re:  Termination of Guaranty




Southern LNG Company, L.L.C. (the "Company"), hereby releases Shell Oil Company
(the “Guarantor”) from any and all obligations as Guarantor arising under the
Guaranty dated as of April 1, 2010, provided by Guarantor on behalf of Shell NA
LNG LLC, for the benefit of the Company.
 


 

  Southern LNG Company, L.L.C.          
 
By:
      Name:        Title:             

 
 

--------------------------------------------------------------------------------
